EXHIBIT 10.2



SIXTH AMENDMENT TO CREDIT AGREEMENT

        THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 12, 2002 (the “Sixth Amendment Effective Date”), is by and among Clarion
Technologies, Inc., a Delaware corporation (the “Company”), its Subsidiaries,
(the Company and the Subsidiaries are referred to jointly herein as the “Loan
Parties”, and individually from time to time as a “Loan Party”), the Banks set
forth on the signature page(s) hereof (the “Banks”), and LaSalle Bank National
Association, as Agent for the Banks (in such capacity the “Agent”).

RECITALS

        A.         The Loan Parties and certain other subsidiaries now
consolidated into the Company (the “Former Subsidiaries”), the Agent and the
Banks are parties to a Credit Agreement dated as of February 29, 2000 (as now
and hereafter amended, the “Credit Agreement”), pursuant to which the Banks
agreed, subject to the terms and conditions thereof, to extend credit to the
Loan Parties. The Loan Parties and the Former Subsidiaries, William Blair
Mezzanine Capital Fund III, L.P. (“William Blair”) and the Agent are parties to
a Subordination Agreement dated as of July 21, 2000 (as from time to time
amended the “Blair Subordination Agreement”), pursuant to which the parties
agreed to the subordination of certain indebtedness of the Loan Parties to
William Blair (collectively the “Blair Subordinated Debt”) to the indebtedness
of the Loan Parties to the Banks.

        B.         The Credit Agreement was amended by a First Amendment to
Credit Agreement dated as of June 20, 2000 (the “First Amendment”), by a Second
Amendment to Credit Agreement dated as of July 21, 2000 (the “Second
Amendment”), by a Third Amendment to Credit Agreement dated as of April 17, 2001
(the “Third Amendment”), by a Consent and Fourth Amendment to Credit Agreement
dated as of December 6, 2001 (the “Fourth Amendment”), and by a Fifth Amendment
to Credit Agreement dated as of April 26, 2002 (the “Fifth Amendment”)
(collectively herein the “Amendments”), in each case among the Loan Parties and
the Former Subsidiaries, the Banks and the Agent, pursuant to which, in each
case, the parties agreed to modify certain terms and conditions of the extension
of credit to the Loan Parties.

        C.         Subsequent to December 31, 2000, the Representative informed
the Agent and the Banks that the Loan Parties were in violation of certain
covenants set forth in the Credit Agreement and that as a result Events of
Default had occurred under the Credit Agreement. Such Events of Default resulted
from the Company’s violation of the following provisions of the Credit
Agreement: (i) the covenant contained in Section 10.6.1 as of December 30, 2000;
(ii) the covenant contained in Section 10.6.2 as of December 30, 2000; (iii) the
covenant contained in Section 10.6.3 as of December 30, 2000; (iv) the covenant
contained in Section 10.6.4 as of December 30, 2000; (v) the covenant contained
in Section 10.6.5 as of December 30, 2000; (vi) the covenant contained in
Section 10.6.6 as of December 30, 2000, (vii) certain of the reporting covenants
contained in Sections 10.1.1-10.1.9, as of the April 17, 2001, (viii) Section
12.1.2 of the Credit Agreement requiring the Loan Parties to pay certain Debt,
(ix) Section 10.25 of the Credit Agreement requiring the Loan Parties to
maintain certain Minimum Hedging Obligations, and (x) Section 10.10 of the
Credit Agreement prohibiting the Loan Parties and any Subsidiary from making
certain Restricted Payments.

        D.         The Credit Agreement (as modified by the Amendments), all
promissory notes executed by any Loan Party in favor of the Agent and/or the
Banks, as from time to time amended, and any and all of the Collateral Documents
(including without limitation all security agreements, mortgages, guaranties,
pledges and other instruments, documents or agreements of any kind evidencing or
securing the indebtedness of the Loan Parties in favor of the Banks), as each
may from time to time have been amended, are sometimes referred to collectively
herein as the “Loan Documents.”


1


--------------------------------------------------------------------------------

        E.         On March 20, 2001, representatives of the Loan Parties, the
Banks and the Agent met to, among other things, discuss the Company’s business
plan and proposed financial strategy. Following such meeting the Company
informed the Agent and the Banks that the Company anticipated it would require
additional operating capital to meet certain operating expenses during the week
of March 23, 2001. The Company subsequently advised the Agent and the Banks that
Craig and Emilie Wierda had made an advance of funds to the Company in the
approximate amount of $161,000 to permit the Loan Parties to pay their required
operating expenses during the week of March 23, 2001. On or about April 2, 2001
the Loan Parties paid to the Banks the principal installment required to be paid
as of March 31, 2001 under the Credit Agreement with respect to Term Loan A. On
April 17, 2001, the Loan Parties, the Bank and the Agent entered into the Third
Amendment, which provided, among other things, a Restructuring Period
terminating April 30, 2002, and certain other economic accommodations.

        F.         On July 6, 2001, representatives of the Loan Parties, the
Banks and the Agent met to, among other things, further discuss the Company’s
business plan and proposed financial strategy. During such meeting the Company
informed the Agent and the Banks that the Company anticipated it would require
additional operating capital to meet certain operating expenses. Subsequent to
July 6, 2001, the Loan Parties informed the Banks and the Agent that the Loan
Parties desired to incur additional Subordinated Debt to Electrolux Home
Products, Inc., (successor by merger to White Consolidated Industries, Inc., a
Delaware corporation and its Home Products North America Division) (herein
“Electrolux”) in an amount not to exceed $5,000,000 (the “Electrolux
Subordinated Debt”) to meet such operating capital needs. During the period from
July 6, 2001 through July 30, 2001, negotiations between the Loan Parties and
Electrolux occurred with a view to establishing the terms and conditions under
which Electrolux would make Subordinated Debt available to the Loan Parties. On
July 24, 2001, Electrolux voluntarily advanced $2,200,000 of the Electrolux
Subordinated Debt to the Company, and subsequently advanced the remaining
portion of the Electrolux Subordinated Debt, pursuant to a Subordinated Secured
Promissory Note of the Company dated as of August 2, 2001 (the “Electrolux
Subordinated Note”) and that certain Guaranty Agreement dated as of August 2,
2001 (the “Electrolux Guaranty”). The Electrolux Subordinated Debt is secured by
a junior and subordinated security interest in certain assets of the Loan
Parties, pursuant to that certain Security Agreement (the “Electrolux Security
Agreement”) and those certain Mortgage and Security Agreements (collectively the
“Electrolux Mortgages”), each dated as of August 2, 2001. The Electrolux
Subordinated Note, the Electrolux Guaranty, the Electrolux Security Agreement
and the Electrolux Mortgages are referred to collectively herein as the
“Electrolux Security Documents”. The rights of Electrolux under the Electrolux
Security Documents are expressly subject to the terms and conditions of that
certain Subordination and Intercreditor Agreement among Electrolux, the Loan
Parties, the Agent, and the Banks dated as of August 2, 2001 (as amended from
time to time, the “Intercreditor Agreement”). Pursuant to the terms of that
certain First Amendment to Subordination and Intercreditor Agreement among
Electrolux, the Loan Parties, the Agent, and the Banks dated as of December 4,
2001 (the “First Amendment to Intercreditor Agreement”), Electrolux and the
Company entered into that certain Amended and Restated Subordinated Secured
Promissory Note dated as of December 5, 2001 (the “Amended Electrolux
Subordinated Note”), relating to the Electrolux Subordinated Debt, and in
substitution for the Electrolux Subordinated Note.


2


--------------------------------------------------------------------------------

        G.         On December 3, 2001, the Company advised the Agent and the
Banks that it anticipated it would require additional funds to meet certain
operating expenses, and requested that the Agent and the Banks consent to the
Loan Parties’ (i) incurring new Subordinated Debt in the amount of $3,400,000
(inclusive of certain Subordinated Debt in the amount of $1,300,000 previously
incurred to the Emilie Wierda Grantor Retained Annuity Trust, Dated January 31,
1994 and collectively herein the “Additional Blair Subordinated Debt”), and (ii)
granting certain security interests in favor of William Blair as agent for the
“Subordinated Lenders” (as defined in the Blair Subordination Agreement) to
secure such Additional Blair Subordinated Debt and other previously incurred
Subordinated Debt in favor of William Blair (herein the “Blair Junior Security
Interests”). The Agent and the Banks consented to the Company’s request on the
terms and conditions set forth in the Fourth Amendment.

        H.         Prior to the scheduled termination of the Restructuring
Period described in the Third Amendment the Loan Parties advised the Agent and
the Banks that the Loan Parties had entered into certain negotiations with
Electrolux which were intended to formalize certain additional purchase and
supply arrangements between the Loan Parties and Electrolux, and that the Loan
Parties intended to conclude a proposed sale transaction for certain assets
located in Montpelier, Ohio. The Loan Parties accordingly requested that the
Agent and the Banks temporarily extend the Restructuring Period through June 28,
2002 in order to permit the Loan Parties with sufficient time to complete such
actions. The Agent and the Banks agreed to extend the Restructuring Period as
requested by the Company in accordance with the terms set forth in the Fifth
Amendment. Subsequent to the execution of the Fifth Amendment, the Loan Parties
completed the sale of the Montpelier, Ohio assets in accordance with the terms
of the Fifth Amendment, and advised the Agent and the Banks that the Loan
Parties had reached certain agreements with Electrolux as set forth herein.

        I.         Under the terms of the Third Amendment the Banks provided the
Loan Parties with certain waivers as specifically set forth in Section 1.12
thereof, and under the terms of the Fourth Amendment, the Banks provided the
Loan Parties with certain waivers as specifically set forth in Section 1.7
thereof. Notwithstanding such waivers, as of the effective date of the Fifth
Amendment, the Loan Parties were in default under the Credit Agreement as a
result of the failure of the Loan Parties to comply with (a) the Tangible Net
Worth covenant contained in Section 10.6.3 of the Credit Agreement, (b) the
reporting covenants contained in Sections 10.1.1-10.1.9 of the Credit Agreement,
in each case on account of matters arising subsequent to the Fourth Amendment
Effective Date, and (c) the limitations on the incurrence of Debt contained in
Section 10.7 of the Credit Agreement as they relate to a capital lease
obligation to Corporate Funding in the amount of approximately $300,000. All of
the foregoing matters are referred to herein as the “Existing Defaults”. None of
the Existing Defaults were waived by the Agent and the Banks under the terms of
the Fifth Amendment, and such Existing Defaults are ongoing and continuing as of
the date hereof.

        J.         As a consequence of the Existing Defaults, among other
things, (i) the Required Banks have the right at any time to declare all
indebtedness owed to the Banks by the Loan Parties and all other obligations
owed to the Banks or the Agent under the Loan Documents to be immediately due
and payable, pursuant to Section 12.2 of the Credit Agreement and (ii) the Banks
have no obligation to advance further loans or credit to the Loan Parties,
pursuant to Section 2.5 and Section 11.2.1 of the Credit Agreement. As of June
5, 2002, the principal amount of the Loan Parties’ indebtedness to the Banks
under the Loan Documents was approximately $22,601,709.00 The principal amount
of all such indebtedness is subject to ongoing daily adjustment to take into
account the Banks’ receipt of payments in accordance with the terms of the Loan
Documents and is exclusive of interest accrued but unpaid prior to or subsequent
to the date hereof, all costs of any nature (including professional fees and
disbursements) previously or hereafter incurred by the Agent, the Co-Agent, and
the Banks in connection with the administration of the Loan Documents and not
previously paid by the Loan Parties, and any costs and professional fees which
the Agent, the Co-Agent, or the Banks have to date or may hereafter incur in
connection with the collection of the Loan Parties’ indebtedness to the Banks
and enforcement of their remedies against the Loan Parties under the Loan
Documents, and not previously paid by the Loan Parties, and any additional fees,
expenses, late charges, and amounts otherwise payable to the Agent, the Co-Agent
and Banks under the terms of the Loan Documents.


3


--------------------------------------------------------------------------------

        K.         The Company and its advisors have requested that the Agent
and the Banks, in lieu of the exercise of remedies available under the Loan
Documents or at law or in equity, (i) extend to the Loan Parties an additional
period of time in which the Loan Parties can attempt to restructure their
financial affairs and negotiate and implement a long term restructuring plan
acceptable to the Agent and the Banks, (ii) consent to certain additional
amendments to the terms of the Amended Electrolux Subordinated Note, (iii)
permit the Loan Parties to continue to borrow under the revolving credit
facility established under the terms of the Credit Agreement, as modified
herein, and (iv) provide for a new schedule of installment payments of principal
on Term Loan A.

        L.         Based upon the foregoing recitals, and without (except as
otherwise expressly set forth in this Amendment) waiving any existing or future
rights or remedies which the Agent and/or the Banks may have against any of the
Loan Parties, the Agent and the Banks are willing to amend the terms of the
Credit Agreement under the terms and conditions expressly set forth herein.


TERMS

        In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:

ARTICLE 1.
DEFAULT AND RESTRUCTURING PROVISIONS

        1.1         Affirmation of Recitals. The Loan Parties each hereby
acknowledge and affirm the accuracy of the foregoing recitals.

        1.2         Existing Defaults. The Loan Parties acknowledge the
occurrence of the Existing Defaults and the continuation of such Existing
Defaults through the date of this Amendment. As a result of the Existing
Defaults, the Loan Parties acknowledge that as of June 28, 2002 or such earlier
date as may be provided under the terms of the Fifth Amendment, the Required
Banks have the right to terminate the Commitments and to declare all
indebtedness owed by the Loan Parties to the Banks to be immediately due and
payable. Also as a result of the Existing Defaults, the Loan Parties acknowledge
and confirm that (i) the Loan Parties have agreed not to make, and will not at
any time make, any payment whatsoever on account of any Subordinated Debt
(including, without limitation the Blair Subordinated Debt) other than payments
on account of and strictly in accordance with the terms of the Amended
Electrolux Subordinated Note, as such Note may be amended pursuant to the terms
and conditions of this Amendment, prior to the Earlier Date as defined in the
Fourth Amendment to the Blair Subordination Agreement of even date herewith,
(ii) the Loan Parties have agreed not to make, and will not any time make, any
payment whatsoever on account of the matters described in Section 1.12(c) of the
Third Amendment and Schedule 1.12 thereof, in each case, absent the prior
written consent of the Required Banks (or the Agent acting with the consent of
the Required Banks), which consent may be exercised in the sole and absolute
discretion of the Required Banks, and (iii) William Blair and its designees have
agreed, as the holder of the Blair Subordinated Debt (and notwithstanding the
lack of issuance of any Senior Default Notice under the terms of the
Subordination Agreement) not to receive any payment related to any Subordinated
Debt prior to the Earlier Date as defined in the Fourth Amendment to the Blair
Subordination Agreement of even date herewith.


4


--------------------------------------------------------------------------------

        1.3         Restructuring Conditions. From and after the Sixth Amendment
Effective Date, and subject to strict compliance with the terms and conditions
set forth herein (but without waiving the Existing Defaults), the Banks agree to
refrain from enforcing their rights and remedies based on the Existing Defaults
(including, without limitation, the termination of the Commitments) while the
Loan Parties and their consultants attempt to formulate and implement their plan
for improvement of the Loan Parties’ financial condition, provided that the
agreement contained herein shall not create a waiver of the right of the Agent
or the Banks, upon the occurrence of a Restructuring Event of Default (as
defined in Section 1.6 hereof), to enforce available rights and remedies at any
time (including, without limitation, the termination of the Commitments), in
their sole discretion, in accordance with the Credit Agreement (as modified
herein) and the other Loan Documents. Absent an earlier Restructuring Event of
Default, the Loan Parties shall be permitted to implement their restructuring
efforts during the period from the Sixth Amendment Effective Date through April
30, 2003 (the “Restructuring Period”). The Loan Parties’ restructuring
opportunity shall be governed by and subject to the following terms and
conditions:

          a.         The Company shall keep the representatives of the Agent and
the Banks apprised of the Loan Parties’ business and financial operations and of
any material discussions and negotiations pertaining to lessors, vendors,
suppliers, customers, creditors, joint venture partners, acquisition targets or
potential purchasers of any business segments or significant assets of any Loan
Party.


          b.         Notwithstanding any prior practice, the Loan Parties shall
strictly comply with the financial reporting requirements under the Loan
Documents, as modified herein. As a supplement to the reporting requirements set
forth in Section 10.1 of the Credit Agreement, not later than Thursday of each
week during the Restructuring Period, the Company and its financial and
operational advisors will deliver to the Agent and the Banks, in form and detail
satisfactory to the Agent, weekly updates related to the detailed 13-week
rolling cash flow forecast as required under Section 4.2 of this Amendment; and
not later than the tenth (10th) Business Day of each month during the
Restructuring Period, the Company and its consultants will deliver to the Agent
and the Banks, in form and detail satisfactory to the Agent, summary agings of
accounts payable and accounts receivable for each Loan Party as of the end of
the prior month. The Company shall further deliver to the Agent, promptly upon
receipt thereof, copies of any correspondence, letters of intent, agreements or
similar documents pertaining in any manner to any proposed sale or other
disposition of any assets of any of the Loan Parties other than in the ordinary
course of business and aggregating in excess of $500,000, including, without
limitation, sales described in Section 1.3(c)(iii) hereof.


  c.      (i)         The Loan Parties shall pay when due all amounts owed to
the Agent and the Banks under the Loan Documents, as amended by this Amendment.


          (ii)        The Banks agree to permit payments of principal on Term
Loan A in accordance with the terms and conditions of Substitute Term Note A
attached hereto as Exhibit C. At the end of the Restructuring Period (on April
30, 2003), or upon the occurrence of an earlier Restructuring Event of Default,
the entire principal amount of Term Loan A and any accrued but unpaid interest
thereon shall immediately be due and payable without further action on behalf of
the Agent or the Banks, and the Banks shall have the remedies as described in
this Amendment.



5


--------------------------------------------------------------------------------



          (iii)       Pursuant to Section 10.11 of the Credit Agreement, during
the Restructuring Period the Loan Parties may continue to sell certain obsolete
or excess machinery and equipment (herein the "Excess Equipment") from time to
time hereafter identified for sale by the Loan Parties, pursuant to such
marketing and sale program acceptable to the Required Banks as the Company may
hereafter establish, having a value not to exceed in the aggregate
$1,000,000.00. Pursuant to such marketing and sale program as approved by the
Required Banks, the Company shall (a) from time to time designate the Excess
Equipment for sale, in writing to the Agent, (b) advise the Agent in writing of
proposed sales of such Excess Equipment, and (c) effectuate such sales upon the
consent of the Required Banks. Unless a Restructuring Event of Default shall
have occurred, (i) 80% of the proceeds of each sale of Excess Equipment shall be
immediately delivered by the Loan Parties to the Agent, and, notwithstanding the
principal payment schedule provided by Section 1.3(c)(ii) hereof, shall be
applied by the Banks as a prepayment of the principal payable under each
Substitute Term Note A dated the date hereof delivered to the Banks pursuant to
this Amendment, and (ii) the remaining proceeds of each sale of Excess Equipment
may be retained by the Loan Parties for general corporate purposes. The Agent
agrees to promptly furnish appropriate lien releases and terminations with
respect to any sale or sales completed in conformance with the terms of this
Section 1.3(c)(iii).


          d.         The aggregate outstanding amount of the Revolving Loans
shall not exceed the Revolving Credit Commitment.


          e.         All representations and warranties made by the Loan Parties
under this Amendment shall be true and correct.


  f.      (i)         No event shall occur which would have a Material Adverse
Effect with respect to any Loan Party.


          (ii)        The Consolidated EBITDA of the Loan Parties during the
Restructuring Period shall be not less than the following amounts as of the
following dates:


  May 25, 2002
June 29, 2002
July 27, 2002
August 24, 2002
September 28, 2002
October 26, 2002
November 23, 2002
December 28 2002
January 25, 2003
February 22, 2003
March 29, 2003
April 26, 2003 $482,000
$1,126,000
$1,348,000
$1,922,000
$2,644,000
$3,176,000
$3,619,000
$3,538,000
$4,185,000
$4,919,000
$5,592,000
$6,274,000



6


--------------------------------------------------------------------------------



  For purposes of this subsection (f)(ii), the following definitions (in each
case calculated for the Loan Parties on a consolidated basis for the period
beginning on April 27, 2002 and ending on the date of such calculation in
accordance with GAAP) shall apply: (a) “Consolidated EBITDA” means Consolidated
Net Income plus, to the extent deducted from revenues in determining
Consolidated Net Income, (i) Consolidated Interest Expense, (ii) expense for
taxes paid or accrued, (iii) depreciation, (iv) amortization and (v)
extraordinary losses incurred other than in the ordinary course of business,
minus, to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of business; (b) “Consolidated Net
Income” means, with reference to any period, the net income (or loss) of the
Loan Parties calculated on a consolidated basis for such period; and (c)
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Loan Parties calculated on a consolidated basis for such
period.


          (iii)       The Loan Parties shall not, absent the prior written
consent of the Required Lenders, disburse any funds in an amount or in a manner
inconsistent with any restrictions set forth in this Amendment or the Loan
Documents.


          g.         No judgment, order, decree, injunction or finding by any
court, arbitrator or similar tribunal shall be entered against any Loan Party in
any such action or proceeding or any other action or proceeding that would
prevent, impair or delay the completion of the Loan Parties’ business
improvement plan. No action or proceeding shall be commenced or continued
against any Loan Party that would, if adversely determined, either singly or in
combination with other pending or new actions or proceedings, cause a Material
Adverse Effect or prevent, impair or delay the completion of the Loan Parties’
business improvement plan.


          h.         No Loan Party shall (i) file with any bankruptcy court or
be the subject of any petition under title 11 of the United States Code (the
“Bankruptcy Code”), (ii) be the subject of any order for relief issued under the
Bankruptcy Code, (iii) file or be the subject of any petition seeking any
liquidation, reorganization, adjustment, protection, arrangement, composition,
dissolution or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, reorganization or other relief for
debtors, (iv) have sought or consented to or acquiesced in the appointment of
any receiver, trustee, conservator, liquidator, custodian or other similar
official, or (v) be the subject of any order, judgment or decree entered by any
court of competent jurisdiction approving a petition filed against such party
for any liquidation, reorganization, adjustment, protection, arrangement,
composition, dissolution or similar relief under any present or future federal
or state act or law relating to bankruptcy, insolvency, reorganization or other
relief for debtors.


          i.         The Agent on behalf of the Banks, or its representatives or
consultants, shall be permitted, at reasonable times, to conduct audits and
appraisals of any collateral securing the obligations of the Loan Parties to the
Banks. The Loan Parties shall compensate the Agent for such audits in accordance
with the Agent’s schedule of fees, as applicable, and as such schedule may be
amended from time to time, and all such appraisals shall be at the sole cost and
expense of the Loan Parties. The foregoing permission to conduct audits and
appraisals shall not restrict or impair the right of the Agent or the Banks to
inspect the collateral and any records pertaining thereto at such times and at
such intervals as the Agent or the Required Banks may reasonably require.



7


--------------------------------------------------------------------------------



          j.         By not later than October 1, 2002 the Loan Parties shall
have completed one or more transactions whereby not less than $33,000,000 of
Subordinated Debt shall be converted to one or more new class(es) of preferred
stock in the Company. The agreements and documents related to the foregoing
transaction shall include, without limitation, appropriate provisions
prohibiting the payment (but not the accumulation) of dividends with respect to
all such preferred stock prior to the Earlier Date as defined in the Fourth
Amendment to the Blair Subordination Agreement of even date herewith. Each
aspect of such transaction, and the documents related thereto, shall further be
in all respects reasonably acceptable to the Agent in form and substance, and
subject to the Agent’s further consent.


          k.         Notwithstanding anything in the Credit Agreement to the
contrary, during the Restructuring Period, absent the prior written consent of
the Required Banks, the Loan Parties shall not create, incur, assume or suffer
to exist any Debt other than (i) Debt in favor of the Banks or Debt otherwise
permitted under the Loan Documents as of the date hereof, (ii) the Blair
Subordinated Debt, and (iii) the Electrolux Subordinated Debt.


          l.         Except as specifically permitted pursuant to Section
10.7(c) of the Credit Agreement, during the Restructuring Period, none of the
Loan Parties shall advance any loans or credit to any officer, director,
stockholder or other Affiliate of the Loan Parties, or otherwise enter into any
similar transaction, nor shall any of the Loan Parties forgive or defer any
payment of principal or interest with respect to any existing loan or advance to
any such officer, director, stockholder or other Affiliate.


          m         During the Restructuring Period, none of the Loan Parties
shall pay any discretionary bonus or similar compensation award to any of their
respective officers or employees except pursuant to a comprehensive plan
approved by the Required Banks. The preceding sentence shall not limit the right
of the Loan Parties to pay any bonus required under any existing written
employment agreement, incentive plan or similar “guaranteed” bonus plan. Upon
request, the Loan Parties shall deliver to the Banks and the Agent copies of any
applicable employment agreements, incentive plans or similar “guaranteed” bonus
plans.


          n.         The Loan Parties shall pay to Agent, for the benefit of the
Banks, an amendment fee of $60,000.00, all of which shall be fully earned and
payable upon execution of this Amendment (the “Amendment Fee”). On the Sixth
Amendment Effective Date, the Loan Parties shall further pay to the Agent, for
the benefit of the Banks, any fees payable under the Loan Documents (including
the Amendments) which are unpaid as of the Sixth Amendment Effective Date.


          o.         There shall be no other Event of Default under the Credit
Agreement (as modified herein) or the other Loan Documents, other than the
Existing Defaults.


          p.         Each of the following shall have occurred:


          (i)         This Amendment shall have been executed by the Loan
Parties.



8


--------------------------------------------------------------------------------



          (ii)        The Loan Parties shall have executed and delivered a
Substitute Revolving Note in the form of Exhibit B hereto, Substitute Term Note
A in the form of Exhibit C hereto, and a Substitute Term Note B in the form of
Exhibit D hereto, in favor of each Bank.


          (iii)       The Loan Parties shall have executed and delivered any
Amendment to each Security Agreement required by the Agent.


          (iv)       William Blair, any designees of William Blair, and the Loan
Parties shall have entered into any necessary amendment to the Senior
Subordinated Loan Agreement dated July 21, 2000 among William Blair, such
designees, and the Loan Parties, and to the Blair Subordination Agreement, in
each case in form and substance acceptable to the Agent and the Banks which
shall, without limitation, (a) waive any and all defaults thereunder in
existence as of the Sixth Amendment Effective Date and (b) waive the right of
William Blair and such designees to receive any payments on account of the Blair
Subordinated Debt until not earlier than the Earlier Date as defined in the
Fourth Amendment to the Blair Subordination Agreement of even date herewith.


          (v)        The Company shall, by not later than June 28, 2002, have
caused the expiry of the Wierda Letter of Credit (as defined in the Third
Amendment), to be extended until a date not earlier than May 31, 2003, on the
same terms and conditions as the Wierda Letter of Credit, or alternatively, the
Company shall, by June 28, 2002 have caused a letter of credit in replacement
for the Wierda Letter of Credit to be issued in favor of the Agent and the
Banks, on such terms and conditions as the Agent may require, and having an
expiry of not earlier than May 31, 2003.


          (vi)       The Loan Parties shall (a) execute such other financing
statements, security agreements and other documents, if any, necessary to (i)
perfect Agent's security interest in the Collateral, (ii) perfect any other
security interest of Agent or the Banks relating to the obligations of the Loan
Parties, or (iii) effectuate any other financing, leasing or other similar
transactions between any of the Loan Parties and any of the Banks, or any
affiliates of the Banks previously agreed to between any such parties; and (b)
pay to the Banks and any affiliate of any of the Banks (including, without
limitation, Banc One Leasing Corporation), on or before the Sixth Amendment
Effective Date, all unpaid amounts presently due and owing with respect to any
financing, leasing or other similar transaction between any of the Loan Parties
and any of the Banks, or any affiliates of the Banks (other than payments under
the Loan Documents expressly deferred under the terms of the Amendments).


          (vii)      Agent shall have received an opinion of the Loan Parties'
counsel in form and substance acceptable to the Agent.


          (viii)     Agent shall have received copies of resolutions or written
consents of the board of directors of each Loan Party authorizing the execution
and delivery and the consummation of the transactions contemplated by this
Amendment and all other documents or instruments to be executed and delivered in
conjunction herewith certified by the Secretary of each Loan Party as of the
date hereof, including without limitation, an incumbency certificate, executed
by the Secretary or Assistant Secretary of each Loan Party which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers of each Loan Party authorized to sign this Amendment and all
documents and agreements to be executed in connection herewith to which the Loan
Parties are a party, upon which certificate the Agent and the Banks shall be
entitled to rely until informed of any change in writing by such Loan Party.



9


--------------------------------------------------------------------------------



          (ix)       Agent shall have received such other documents,
certificates and opinions as Agent may request, including, by not later than
June 28, 2002, all completed schedules required pursuant to Section 2.10 hereof
and not delivered as of the Sixth Amendment Effective Date, all of which
Schedules shall in any event be in form and substance acceptable to the Agent.


          (x)        Electrolux and the Company shall have entered into (i) an
Amendment to the Amended Electrolux Subordinated Note, in the form attached
hereto as Exhibit "A", and (ii) the Supply Agreement in the form attached hereto
as Exhibit "E".


Notwithstanding the provisions of this Section 1.3, all indebtedness of the Loan
Parties to the Banks shall be due and payable on demand in the discretion of the
Required Banks upon expiration or termination of the Restructuring Period or
upon the occurrence of any Restructuring Event of Default hereunder, without the
necessity of any notice.

        1.4         No Course of Dealing; Review of the Loan Parties’ Business
Plan. The Loan Parties acknowledge and agree that notwithstanding any course of
dealing between the Loan Parties and the Banks prior to the date hereof, the
Banks shall have no obligation to make Loans to any Loan Party outside of the
strict conditions and requirements of the Credit Agreement (as modified herein)
nor to refrain from exercising available remedies except as expressly set forth
herein. The Loan Parties agree that (i) the Agent and the Banks shall not be
obligated or expected to honor any “overdrafts” or items for which funds of the
applicable Loan Party are not immediately available, and (ii) the Agent and the
Banks shall not be obligated or expected to provide any credit references on
behalf of any Loan Party, and any inquiries in this regard may be referred back
to the Company or the applicable Loan Party. The Agent and the Banks shall be
under no obligation whatsoever to consent to the Loan Parties’ business plan as
the same may be revised from time to time, and instead the Agent’s and the
Banks’ consideration of the Loan Parties’ business plan shall be undertaken by
the Agent and the Banks in their sole, absolute and unreviewable discretion. The
Agent’s and the Banks’ consideration of the Loan Parties’ business plan shall be
without prejudice to (i) the possibility that the Agent or the Banks may
conclude that such business plan, as revised from time to time, does not
adequately address the Loan Parties’ defaults under the Loan Documents and/or
the potential erosion of collateral supporting the Loan Parties’ indebtedness to
the Banks, or (ii) the right of the Agent or the Banks, in accordance with the
terms hereof, to exercise rights or remedies available due to defaults under the
Loan Documents (as modified herein).

        1.5         Cooperation With the Agent, the Banks and their Financial
Consultants. Each Loan Party agrees that it will make all of its records
available to the Agent and the Banks and any financial consultants retained by
any of them and will make all of its personnel available to the Agent and the
Banks and such consultants for inquiry as to its business, financial condition
and prospects upon reasonable notice from the Agent or the Banks as the case may
be, and that they will otherwise fully cooperate with the Agent, the Banks and
their financial consultants in assisting the Banks to conduct such analyses as
they may wish to make of the Loan Parties and their financial condition.


10


--------------------------------------------------------------------------------

        1.6         Defaults. The following shall constitute a Restructuring
Event of Default under this Amendment and an Event of Default under the Loan
Documents:

                      a.         Any Loan Party shall fail to comply with,
perform or observe any term, condition, covenant or agreement set forth in this
Amendment, and such failure shall continue for two days with respect to the
payment when due of any amount of money hereunder, and five days with respect to
any other matter, provided, however, that (i) any payment by the Loan Parties on
account of any Subordinated Debt not made in strict compliance with the
provisions of the agreements evidencing and relating to such Subordinated Debt
shall constitute an immediate Restructuring Event of Default hereunder without
any grace period or opportunity to cure.

                      b.         Any representation or warranty of the Loan
Parties contained in this Amendment shall be untrue when made or shall, during
the term of this Amendment, become impaired, untrue or misleading.

                      c.         The occurrence of any Event of Default under
the Credit Agreement other than the Existing Defaults.

                      d.         The entry of any judgment, order, decree,
injunction or finding by any court, arbitrator or similar tribunal that
materially threatens the ability of the Loan Parties to implement or continue
the implementation of their business improvement plan during the Restructuring
Period.

        1.7         Expiration; No Further Extension Implied. The Loan Parties
acknowledge that the Agent and the Banks have no obligation to extend the term
of the Restructuring Period or refrain from enforcing their rights and remedies
before the end of the Restructuring Period in the event of any failure of any
one or more of the terms and conditions expressed herein, that no course of
dealing that would permit arguing for further extensions contrary to the Banks’
wishes exists or is capable of being inferred, and that nothing contained herein
or otherwise is intended to be a promise or agreement to continue to extend the
term of the Restructuring Period beyond April 30, 2003 or to extend any further
credit to the Loan Parties beyond April 30, 2003. Furthermore, no future
agreement by the Agent and the Banks to continue to extend the term of the
Restructuring Period beyond April 30, 2003 or any other agreement shall be valid
or enforceable unless it is contained in a final written agreement signed by
authorized representatives of the Agent and the Banks. Preliminary
understandings or agreements on one or more issues during the course of any
negotiations and prior to the finalization thereof shall not be binding unless
and until such a final written agreement is executed on behalf of the applicable
parties.

        1.8         Company’s Financial Consultant. The Company agrees to
promptly provide to the Agent and the Banks all financial reports, projections
and other information as may be provided to it by any financial consultants from
time to time retained by the Company or as may be provided to any financial
consultants by the Company.

        1.9         Remedies Upon Default or Termination. Immediately upon the
occurrence of a Restructuring Event of Default, and without further notice or
any further opportunity to cure such Restructuring Event of Default, or on April
30, 2003 in the absence of (i) a further written agreement among the Loan
Parties, the Agent and the Banks pertaining to the repayment of the Loan
Parties’ obligations, (ii) earlier demand for repayment following a
Restructuring Event of Default or (iii) the Loan Parties then being in full
compliance with all provisions of the Loan Documents (as amended by this
Amendment but without the benefit of any waiver of defaults), the Restructuring
Period shall


11


--------------------------------------------------------------------------------

automatically expire and, upon the election of the Required Banks but without
further notice, all of the Loan Parties’ obligations to the Banks shall be
immediately due and payable (to the extent not already due and payable), all
undertakings of the Agent and the Banks hereunder, including without limitation
the Agent’s and the Banks’ agreement not to exercise available remedies, shall
terminate without notice to the Loan Parties and without the requirement of any
further action by or on behalf of the Agent or the Banks, and the Agent or the
Banks shall have the right to exercise any remedies provided in this Amendment
or any of the Loan Documents, or under applicable law or in equity. All rights
and remedies of the Agent and the Banks shall be cumulative and not exclusive,
and the Agent or the Banks shall be entitled to pursue one or more rights and/or
remedies simultaneously or sequentially without the necessity of an election of
remedies.

        1.10         Reservation of Rights; No Waiver by Conduct. This Amendment
grants a restructuring opportunity until April 30, 2003 only, or until the
earlier occurrence of a Restructuring Event of Default, upon the terms and
conditions set forth in this Amendment. Except as otherwise expressly provided
herein, nothing herein shall be deemed to constitute a waiver of (i) any
Existing Defaults, (ii) any Restructuring Event of Default, or (iii) any Event
of Default under the Loan Documents, and nothing herein shall in any way
prejudice the rights and remedies of the Agent and/or the Banks under any of the
documents referred to herein or applicable law. Further, the Agent and the Banks
shall have the right to waive any conditions set forth in this Amendment and/or
such documents, in their sole discretion, and any such waiver shall not
prejudice, waive or reduce any other right or remedy which the Agent or the
Banks may have against the Loan Parties. No waiver of the rights or any
condition of this Amendment and/or any other document by the Agent or the Banks
shall be effective unless the same shall be contained in a writing signed by
authorized representatives of the Agent or the Banks, as the case may be, in the
manner required by the Credit Agreement. No course of dealing on the part of the
Agent or the Banks, nor any delay or failure on the part of the Agent or the
Banks in exercising any right, power or privilege hereunder shall operate as a
waiver of such right, power or privilege, nor shall any single or partial
exercise thereof preclude any further exercise thereof or the exercise of any
other right, power or privilege.

        1.11         Interest Rates. Notwithstanding any other provision of the
Loan Documents relating to LIBOR based loans, all Loans described in the Loan
Documents shall be Base Rate Loans and bear interest at such rate which shall be
payable as set forth in Section 4 of the Credit Agreement, and the Banks shall
not be obligated to at any time maintain any Loan as a LIBOR Rate Loan. The
Agent and the Banks hereby acknowledge and agree that the Default Rate will not
be charged until such time as a new Event of Default or a Restructuring Event of
Default not waived hereunder shall have occurred and be continuing after the
date hereof.

        1.12         Survival. All representations, warranties, covenants,
agreements, releases and waivers made by or on behalf of the Loan Parties under
this Amendment shall survive and continue after the expiration or termination of
the Restructuring Period.


ARTICLE 2.
AMENDMENTS

        Effective as of the Sixth Amendment Effective Date, the Credit Agreement
shall be amended as follows:


12


--------------------------------------------------------------------------------

        2.1         The definition of the term “Termination Date” appearing in
Section 1.1 of the Credit Agreement is hereby amended and restated to read as
follows:

  Termination Date means the earlier to occur of (a) April 30, 2003 or (b) such
other date on which the Commitments terminate pursuant to Section 6.1.


        2.2         Effective as of the Sixth Amendment Effective Date, the
definition of the term “Revolving Commitment Amount” appearing in Section 1.1 of
the Credit Agreement shall be amended and restated to read as follows:

  Revolving Commitment Amount means $9,500,000.00, as reduced from time to time
pursuant to Section 6.1.


        2.3         Effective as of January 1, 2003 (but provided that no
Restructuring Event of Default under this Amendment or Event of Default under
the Loan Documents shall have occurred as of such date), the definition of the
term “Revolving Commitment Amount” appearing in Section 1.1 of the Credit
Agreement shall be amended and restated to read as follows:

  Revolving Commitment Amount means $10,000,000.00, as reduced from time to time
pursuant to Section 6.1.


        2.4         The definition of the term "Subordinated Debt" in Section
1.1 of the Credit Agreement is restated as follows:

  Subordinated Debt means(i) each of the Seller Notes, and (ii) any other Debt
of the Loan Parties which has subordination terms, covenants, pricing and other
terms which have been approved in writing by the Required Banks.


        2.5         The definition of the term "Wierda Letter of Credit" in
Section 1.1 of the Credit Agreement is restated as follows:

  Wierda Letter of Credit means that certain Irrevocable Letter of Credit dated
not later than April 27, 2001 issued by a bank acceptable to the Agent in favor
of Agent in support of Term Note B, in form and substance acceptable to the
Banks, and having an expiration date of not earlier than May 31, 2003, or such
letter of credit as may be from time to time issued in replacement thereof, on
such terms and conditions as the Agent may require, and having an expiry of not
earlier than May 31, 2003.


        2.6         Section 10.6.5 of the Credit Agreement is hereby amended and
restated to read as follows:

  Capital Expenditures. Not permit the aggregate amount of all Capital
Expenditures made by the Loan Parties in any Fiscal Year to exceed the following
amounts as of the following dates:



13


--------------------------------------------------------------------------------



  Calendar Year 2002
March 31, 2002
June 30, 2002
September 30, 2002
December 31, 2002

Calendar Year 2003
March 31, 2003
April 30, 2003

$300,000.00
$600,000.00
$900,000.00
$1,200.000.00


$450,000.00
$600,000.00


        2.7         Exhibit B is hereby amended and restated with the Substitute
Revolving Note attached hereto as Exhibit B.

        2.8         Exhibit C is hereby is hereby amended and restated with the
Substitute Term Note A attached hereto as Exhibit C.

        2.9         Exhibit D is hereby is hereby amended and restated with the
Substitute Term Note B attached hereto as Exhibit D.

        2.10       Schedules 9.6, 9.8, 9.17, 9.18, 10.8, and 12.1.12 to the
Credit Agreement are amended and restated with the revised such Schedules
attached hereto, as such Schedules may be finally approved by the Agent.


ARTICLE 3.
REPRESENTATIONS

        3.1         Each Loan Party expressly acknowledges and agrees that the
Credit Agreement and the other Loan Documents constitute legal, valid and
binding obligations enforceable in accordance with their terms by Agent and the
Banks against such Loan Party, and expressly reaffirm each of their obligations
under the Credit Agreement (as amended by this Amendment) and each of the Loan
Documents, including, without limitation, the obligations of each Loan Party to
the Agent and the Banks or any affiliate of the Banks (the “Obligations”). Each
Loan Party further expressly acknowledges and agrees that Agent, on behalf of
the Banks, has a valid, duly perfected, first priority and fully enforceable
security interest in and lien against each item of Collateral, except as
otherwise set forth in the Credit Agreement. Each Loan Party agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its respective obligations thereunder, or
the validity, priority, enforceability or extent of Agent’s security interest in
or lien against any item of Collateral, in any judicial, administrative or other
proceeding, either during or following the termination or expiration of the
Credit Agreement. No consent, approval or authorization of or declaration,
registration or filing with any governmental authority or any nongovernmental
person or entity, including, without limitation, any of its creditors or
stockholders, is required on its part in connection with the execution, delivery
and performance of this Amendment or as a condition to the legality, validity or
enforceability of this Amendment. After giving effect to the amendments herein
contained, the representations and warranties contained in Section 9 of the
Credit Agreement are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof, except to the extent
specifically set forth on Schedule 3.1 hereto.


14


--------------------------------------------------------------------------------

ARTICLE 4.
ADDITIONAL COVENANTS OF THE LOAN PARTIES

        4.1         The Loan Parties shall promptly perform and observe their
respective obligations set forth in this Amendment.

        4.2         The Loan Parties have delivered to the Banks a business plan
and detailed budget forecast dated as of May 13, 2002, for the remainder of the
year 2002 and through the remainder of the Restructuring Period, including
financial and cash flow projections, and such business plan, budget forecast and
projections which have been approved by the Required Banks (herein the “Approved
Budget”). Upon the request of the Agent, the Loan Parties shall hereafter
prepare and deliver to the Agent and the Banks a revised interim business plan
and detailed budget forecast for the remainder of the year 2002, and through the
remainder of the Restructuring Period including financial and cash flow
projections, and such business plan, budget forecast and projections as shall be
acceptable to the Required Banks. Once approved by the Required Banks, such
budget forecast and projections shall be referred to as the “Updated Approved
Budget” hereunder, and such Updated Approved Budget shall replace and supersede
the Approved Budget for the remainder of 2002 and the remainder of the
Restructuring Period. Not later than fifteen (15) days after the end of each
month (commencing on May 31, 2002) the Loan Parties shall update all applicable
line items of the Approved Budget or the Updated Approved Budget (as applicable
hereunder) and domestic cash flow projections to reflect actual results from the
prior month and on a cumulative basis, and shall prepare and deliver to the
Agent and the Banks such update and a report of any variances between actual
results and the Approved Budget or the Updated Approved Budget (as applicable
hereunder) originally approved with respect to the then current month by the
Required Banks.

        4.3         The Loan Parties shall promptly deliver to the Banks such
information as may be from time to time requested by the Banks, the Agent, the
Co-Agent or the Agent’s or the Co-Agent’s financial consultant.

        4.4         Except as expressly permitted under the terms of this
Amendment, the Loan Parties shall not permit any amendment pertaining to the
Blair Subordinated Debt or the Electrolux Subordinated Debt unless the form and
substance of such amendment is acceptable to the Banks and the Agent as
evidenced by the written consent of the Agent, which may be withheld in the sole
discretion of the Agent and the Banks.

        4.5         The Loan Parties shall promptly execute and deliver such
other documents as the Agent or the Banks may reasonably request, including,
without limitation, any amendments, modifications or other agreements (including
subordination agreements containing such terms and conditions as may be required
by the Agent) as may be requested by the Agent or the Banks pertaining to the
subordination or continued subordination of the Blair Subordinated Debt and the
Electrolux Subordinated Debt.


ARTICLE 5.
MISCELLANEOUS.

        5.1         Cross References. References in the Credit Agreement or in
any note, certificate, instrument or other document to the “Credit Agreement”
shall be deemed to be references to the Credit Agreement as amended hereby and
as further amended from time to time.


15


--------------------------------------------------------------------------------

        5.2         Expenses and Costs. Each Loan Party agrees, jointly and
severally, to pay and to save the Agent, the Co-Agent and the Banks harmless for
the payment of all fees, out-of-pocket disbursements, and other costs and
expenses incurred by or on behalf of the Agent, the Co-Agent or any Bank arising
in any way in connection with this Amendment, or any other document relating to
indebtedness described in the recitals to this Amendment, including the fees and
expenses of Vedder Price Kaufman & Kammholz, counsel to the Agent, Dickinson
Wright PLLC, counsel to the Co-Agent, and Jay Alix & Associates, Inc.,
consultant to the Co-Agent, and specifically including, without limitation, (a)
the cost of any financial audit or inquiry conducted by the Agent, the Co-Agent,
any Bank or their consultants, (b) the fees and expenses of counsel for the
Agent, the Co-Agent or any Bank for the work performed as a result of the Loan
Parties’ defaults or financial problems, and for the preparation, examination
and approval of this Amendment or any documents in connection with this
Amendment, (c) for the payment of all fees and out-of-pocket disbursements
incurred by the Agent, the Co-Agent or any Bank, including attorneys’ fees, in
any way arising from or in connection with any action taken by the Agent, the
Co-Agent or any Bank to monitor, advise, enforce or collect the obligations
described in the recitals hereto or to enforce any obligations of any Loan Party
under this Amendment or the other documents referred to herein, including any
actions to lift the automatic stay or to otherwise in any way participate in any
bankruptcy, reorganization or insolvency proceeding of any Loan Party or in any
trial or appellate proceedings, and (d) any expenses or fees (including
attorneys’ fees) incurred in relation to or in defense of any litigation
instituted by any Loan Party or any third party against the Agent, the Co-Agent,
or any Bank arising from or relating to the obligations described in the
recitals hereto or this Amendment, including any so-called “lender liability”
action. All of these expenses and fees (including attorneys’ fees) shall be part
of the obligations and indebtedness owing under the Credit Agreement, and shall
be secured by all of the collateral described in the Loan Documents. In the
event the Loan Parties fail to pay any such fees, expenses and costs within five
(5) days of being invoiced therefor, the Agent, the Co-Agent or the Banks, as
the case may be, shall be permitted to charge the accounts of any Loan Party for
such fees, expenses and costs, without prejudice to any other rights or remedies
of the Agent, the Co-Agent or the Banks. The rights and remedies of the Agent,
the Co-Agent and the Banks contained in this paragraph shall be in addition to,
and not in lieu of, the rights and remedies contained in the Credit Agreement,
the Loan Documents and as otherwise provided by law.

        5.3         Releases; Indemnities.

                      (i)         In further consideration of Agent's,
Co-Agent's and the Banks' execution of this Amendment, each Loan Party,
individually and on behalf of their successors (including, without limitation,
any trustees acting on behalf of any Loan Party and any debtor-in-possession
with respect to any Loan Party), assigns, subsidiaries and Affiliates, hereby
forever release Agent, Co-Agent and the Banks and their respective successors,
assigns, parents, subsidiaries, Affiliates, officers, employees directors,
agents and attorneys (collectively, the "Releasees") from any and all debts,
claims, demands, liabilities, responsibilities, disputes, causes, damages,
actions and causes of actions (whether at law or in equity) and obligations of
every nature whatsoever, whether liquidated or unliquidated, whether known or
unknown, matured or unmatured, fixed or contingent (collectively, "Claims") that
any Loan Party may have against the Releasees which arise from or relate to any
actions which the Releasees may have taken or omitted to take prior to the date
this Amendment was executed, including, without limitation, with respect to the
Obligations, any Collateral, the Credit Agreement, any other Loan Document and
any third parties liable in whole or in part for the Obligations. This provision
shall survive and continue in full force and effect whether or not (i) the Loan
Parties shall satisfy all other provisions of this Amendment, the Loan Documents
and the Credit Agreement, including payment in full of all Obligations, or (ii)
the Credit Agreement otherwise is terminated.


16


--------------------------------------------------------------------------------

                      (ii)        Each Loan Party hereby agrees that its
obligation to indemnify and hold the Releasees harmless as set forth in 5.3(i)
shall include an obligation to indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by, or on behalf of any Person, including, without limitation, officers,
directors, agents, trustees, creditors, partners or shareholders of each Loan
Party, whether threatened or initiated, asserting any claim for legal or
equitable remedy under any statutes, regulation or common law principle arising
from or in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of this Amendment or any other
document executed in connection herewith, other than acts constituting gross
negligence or willful misconduct on the part of the Releasees. The foregoing
indemnity shall survive the payment in full of the Obligations and the
termination of the Credit Agreement and the Loan Documents.

        5.4         Performance by Banks and Agent; No Agency; Loan Parties
Remain in Control. Each Loan Party acknowledges and agrees that the Agent, the
Co-Agent, and the Banks have fully performed all of their obligations under the
Credit Agreement and all documents executed in connection with the Credit
Agreement, and that all actions taken by the Agent, the Co-Agent, and the Banks
are reasonable and appropriate under the circumstances and within their rights
under the Credit Agreement and all other documents executed in connection
therewith and otherwise available. The actions of the Agent, the Co-Agent and
the Banks taken pursuant to this Amendment and the documents referred to herein
are in furtherance of the efforts of the Agent, the Co-Agent, and the Banks as
secured lenders seeking to collect the obligations owed to the Banks. Nothing
contained in this Amendment shall be deemed to create a partnership, joint
venture or agency relationship of any nature between the Loan Parties and the
Banks, the Co-Agent, or the Agent. The Loan Parties, the Agent, the Co-Agent and
the Banks agree that notwithstanding the provisions of this Amendment, each Loan
Party remains in control of its business operations and determines the business
plans (including employment, management and operating directions) for its
business.

        5.5         Entire Agreement; Severability. The Credit Agreement, as
previously amended and as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof and may
only be modified or amended by a writing signed by the party to be charged. If
any provision of this Amendment is in conflict with any applicable statute or
rule of law or otherwise unenforceable, such offending provision shall be null
and void only to the extent of such conflict or unenforceability, but shall be
deemed separate from and shall not invalidate any other provision of this
Amendment.

        5.6         No Other Promises or Inducements. There are no promises or
inducements which have been made to any signatory hereto to cause such signatory
to enter into this Amendment other than those which are set forth in this
Amendment. Each Loan Party acknowledges that its authorized officers have
thoroughly read and reviewed the terms and provisions of this Amendment and are
familiar with same, that the terms and provisions contained herein are clearly
understood by such Loan Party and have been fully and unconditionally consented
to by such Loan Party, and that such Loan Party has had full benefit and advice
of counsel of its own selection, or the opportunity to obtain the benefit and
advice of counsel of its own selection, in regard to understanding the terms,
meaning and effect of this Amendment, and that this Amendment has been entered
into by each Loan Party freely, voluntarily, with full knowledge, and without
duress, and that in executing this Amendment, each Loan Party is relying on no
other representations, either written or oral, express or implied, made by any
other party hereto, and that the consideration hereunder received by the Loan
Parties has been actual and adequate.


17


--------------------------------------------------------------------------------

        5.7         Sufficiency of Restructuring Period. Each Loan Party
represents that: (a) it has no intention to file or acquiesce in the filing of
any bankruptcy or insolvency proceeding hereafter, absent approval on behalf of
the Agent and the Banks of such proceeding; and (b) the Restructuring Period (as
extended herein) is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Amendment.

        5.8         Ratification. The Loan Parties agree that the Credit
Agreement, the Collateral Documents and all other documents and agreements
executed by the Loan Parties in connection with the Credit Agreement in favor of
the Agent, the Co-Agent or any Bank are ratified and confirmed and shall remain
in full force and effect as amended hereby, and that there is no set off,
counterclaim or defense with respect to any of the foregoing. Nothing contained
herein shall be deemed to modify or retract the terms and conditions that were
applicable under the Amendments prior to the date of this Amendment. All actions
performed by or on behalf of the Loan Parties during such period in furtherance
of their obligations under the Amendments are hereby confirmed and ratified, and
the Agent and the Banks shall be entitled to retain the full benefit of such
performance. There shall be no disgorgement, refund or rescission with respect
to any payment made by or on behalf of the Loan Parties and received by the
Agent or the Banks pursuant to the terms of the Amendments. Except as otherwise
expressly provided herein, terms used but not defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.

        5.9         Counterparts; Effectiveness. This Amendment may be executed
in any number of counterparts with the same effect as if the signatures thereto
and hereto were upon the same instrument. Facsimile copies of signatures shall
be treated as original signatures for all purposes under this Amendment.

        5.10      Other Documents. Each Loan Party agrees to execute and deliver
any and all documents reasonably deemed necessary or appropriate by the Agent or
the Banks to carry out the intent of and/or to implement this Amendment.

        5.11      Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Illinois without giving
effect to choice of law principles of such State.

        5.12       Miscellaneous. This Amendment is made for the sole benefit
and protection of the Loan Parties, the Agent, the Co-Agent, and the Banks and
their respective successors and permitted assigns (provided that no Loan Party
shall be permitted, absent the prior written consent of all of the Banks, to
assign any of its rights or obligations under this Amendment). No other person
or entity shall have any rights whatsoever under this Amendment. Time shall be
of the strictest essence in the performance of each and every one of the Loan
Parties’ obligations hereunder.

        5.13       Construction. This Amendment shall not be construed more
strictly against the Banks or the Agent merely by virtue of the fact that the
same has been prepared by the Banks and the Agent or their counsel, it being
recognized that the Loan Parties, the Agent and the Banks have contributed
substantially and materially to the preparation of this Amendment, and each of
the parties hereto waives any claim contesting the existence and the adequacy of
the consideration given by any of the other parties hereto in entering into this
Amendment.


18


--------------------------------------------------------------------------------

        5.14       Headings. The headings of the various paragraphs in this
Amendment are for convenience of reference only and shall not be deemed to
modify or restrict the terms or provisions hereof.

        5.15       Waiver of Jury Trial; Consent to Jurisdiction. (a) Each Loan
Party, each Bank and the Agent hereby specifically ratifies and confirms the
waiver of jury trial and the consent to jurisdiction set forth in Section 14.16
of the Credit Agreement.





Remainder of this page left blank intentionally










19


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date and year first above written.

  LASALLE BANK NATIONAL ASSOCIATION, for itself and as Agent


By:  /s/ John Schuessler                                    
                            
Its:     First Vice President                                            
                


BANK ONE MICHIGAN, for itself and as Co-Agent


By:  /s/ Francelle E. Fulton                                                    
       
Its:     First Vice President                                            
                


COMERICA BANK, a Michigan banking corporation, as a Bank


By:  /s/ Craig W. Selden                                    
                            
Its:     First Vice President                                            
                


LOAN PARTIES:

CLARION TECHNOLOGIES, INC.


By:  /s/ William Beckman                                                       
       
Its:       President                                                           
                


CLARION REAL ESTATE, LLC


By:  /s/ William Beckman                                                       
       
Its:       President                                                           
                


MITO PLASTICS, INC.


By:  /s/ William Beckman                                                       
       
Its:       President                                                           
                




20
